Exhibit 99.1 Company Fact Sheet HYPERDYNAMICS CORPORATION December 2007 Company Fact Sheet Frontier Exploration in West Africa WWW.HYPERDYNAMICS.COM HYPERDYNAMICS CORP.(HDY) is an independent oil & gas company with operations in West Africa (Republic of Guinea) and the continental U.S. · Largest Exploration License in West Africa HDY has negotiated a Production Sharing Contract (PSC) with the Republic of Guinea, which provides HDY with sole exploration and production rights over Guinea’s offshore region, covering approximately 31,000 square miles.This represents the largest offshore exploration license in West Africa. · World-Class Potential Nearby discoveries made in Côte d’Ivoire, Senegal, Mauritania, Ghana, and Guinea Bissau, ranging from an estimated 260 million to over 1 billion barrels of oil provide an indication of the world-class potential of this prospective area. · Hydrocarbon Indications Found Initial geophysical studies conducted by HDY, and supported by an independent study from Petroleum Geo-Services, have indicated the presence of large hydrocarbon-bearing structures in the license area.In addition, satellite studies confirm the presence of oil seeps offshore Guinea, core samples have identified gas shows, and seismic data reveals gas chimney formations from the Paleozoic and Mesozoic zones. · Binding PSC with Favorable Terms HDY finalized terms of the PSC in September 2006, which was signed by Guinea’s Finance Minister and Minister of Mines and Geology, and was written in accordance with Guinea’s Petroleum Code. The agreement imposes a 10% royalty and a split of profit oil, which is determined based on daily production and after 75% upfront cost recovery. · Current Work Program The current work now in process is in accordance with the first exploration period requirements for its 2006 Production Sharing Contract (2006 PSC). The exploration program was developed from studies of all prior year programs since 2002, together with new ideas developed by the geosciences team collaborating with other international exploration groups. In accordance with the mutually agreed work requirements of the 2006 PSC, the Exploration Program includes the new acquisition and study of: aerial magnetic and gravity survey data, additional 2-D seismic survey data, and the acquisition and analysis of onshore oil seeps. · Strategic Importance of Guinea U.S. government interest in Guinea is high.Guinea is the source for roughly one-half of worldwide bauxite reserves, the key element in aluminum supply.Several multinational aluminum and mining companies operate in Guinea.For oil markets, Guinea is centrally located for export to Western markets. · Working with the Guinea government and people In negotiating the PSC, HDY has developed a strong relationship with President Lansana Conte, other high-ranking government officials in Guinea, as well as leaders and people of influence outside the current government.HDY has also established a non-profit organization (American Friends of Guinea) to provide medical and other assistance to the people of Guinea. · Domestic production provides operating cash flow HDY operates domestic production primarily to offset the firm’s overhead.The focus is on low-risk oil production in Louisiana, with activities consisting mainly of exploitation, well re-entries, and in-fill drilling in proven productive areas. Page 1 May 2006 INVESTMENT THESIS While the rise in crude oil prices over the past five years has led to a surge in drilling activities worldwide, the supply response to this surge has been rather tepid.The problem is that, although oil & gas companies are cash rich, they are opportunity poor.Today, there are few regions in the world that offer world-class reserve potential.One of those regions, and a current hotbed of exploration activity, is West Africa.But legitimate access to drilling rights in this highly contested area is often a significant barrier. Since 2001, HDY management has cultivated a close relationship with the government of the Republic of Guinea, assisted by past and present U.S. officials in this region.Guinea is located on the western coast of Africa, bordering Senegal and Côte d’Ivoire.The culmination of this relationship was the September 2006 signing of a PSC with the government of Guinea, which gave HDY sole exploration and production rights to a 31,000 square mile (or roughly 20 million acre) area, offshore Guinea.For comparative purposes, this license area is roughly the size of South Carolina, and is the largest offshore exploration license in West Africa (see chart below). World-Class Potential Activity nearby provides some indication of the potential for this prospective area.Offshore Senegal (bordering north of Guinea inland), the Dome Flore Field has estimated reserves of up to 1 billion barrels of heavy oil.In Guinea Bissau (northwest border of Guinea), the Sinapa Field has an estimated 260 million barrels of reserves. In Mauritania (north of Guinea), a discovery was made in the Chinguetti Field, which could produce an estimated 70,000 barrels per day (b/d).In offshore Côte d’Ivoire (bordering east of Guinea), Canadian Natural Resources Ltd. has active production from the Espoir and Baobab Fields, which currently produce over 40,000 b/d.This region of West Africa from Benin in the South to Mauritania in the North has had over 37 new fields discovered in the last three years. Production Sharing Contract Terms HDY signed the PSC on September 22, 2006 with the government of Guinea, in accordance with the country’s Petroleum Code.Terms are considered favorable to HDY, as the government of Guinea seeks to attract foreign investments and encourage a heightened pace of activity in its emerging oil & gas industry. [Missing Graphic Reference] The PSC grants HDY exclusive rights for exploration, development, and production of approximately 31,000 square miles offshore the Republic of Guinea.The PSC contains a unique provision that, if the contract is registered as a new Guinea law, then 64% of the contract area will convert from exclusive to priority rights of participation that HDY will then maintain in perpetuity.The areas to be converted would be determined solely by HDY. The process to convert these rights will entail codification of the contract by the National Parliament of Guinea, with affirmation by the country’s Supreme Court, and an issuance of a Guinea Presidential decree. For any areas that may become non-exclusive, HDY can acquire additional exclusive rights directly from Guinea on a priority basis through additional contracts. Short of entering into any additional exclusive contracts, HDY will still maintain priority rights to participate within the non-exclusive area. Other significant terms of the agreement include the imposition of a 10% royalty and a sharing of profit oil.Profit oil is determined based on daily production (see table), net of royalties and after recovery of 75% of upfront costs.As part of the Company’s work commitments, HDY is required to complete additional seismic acquisition by September 2008 and drill a minimum of two exploration wells by 2018.HDY plans to exceed these minimum requirements.The exploitation periods for each area specified will be for 25 years with two 10-year automatic extensions available.Each well in the exploitation area will have its own exploitation period. ©2007 Hyperdynamics Corporation All Rights Reserved. Page 2 May 2006 Guinea Exploration The Company's work has confirmed that its concession actually contains one of the very largest continental shelf/slope areas among all the nations along the coast of West Africa. Recently, a new reconnaissance of 2-D seismic interpretation, together with additional studies of the reservoir potential and geochemical information obtained from independent vendors, supports solid evidence to confirm substantial hydrocarbon potential for this offshore province. Numerous Mesozoic basins have been identified in this process. These newly identified basins were differentiated into two clear cut zones of interest. First, a syn-rift zone was interpreted, followed by a passive margin zone. Both zones of potential reserves exhibit significant evidence of overprinting by wrench-type faulting of the kind associated with the known Atlantic transform fault systems in this area, such as the Cape Verde Transform Fault. This type of faulting establishes the trapping mechanism that could facilitate a reservoir. The main rift phase is believed to have been accompanied by continental to marginally marine sedimentation that took place during the Lower Cretaceous Aptian to Middle Albian time. The passive margin and wrenching phase was initiated with seafloor spreading that began in Late Albian time and continues to the present. The Company believes that the seismic interpretation and analysis coupled with these geological facts lays the foundation for a unique portfolio of promising targets. There are both stratigraphic and structural types of trapping potential along with possible turbidite slope fans within the Lower Cretaceous section. Natural Gas Market Potential While most frontier exploration is entirely dependent on crude oil discovery, a sizable natural gas market may exist for Guinea.Along with general population demand for electricity generation, natural gas demand could also come from mining companies currently operating in the country. Guinea holds approximately one-half of the world’s bauxite reserves, a key feedstock to the production of aluminum.Bauxite mined in Guinea, however, is shipped to smelting plants around the world for further processing.If a reliable, long-lived energy source (natural gas) was available nearby, this would allow mining companies to construct smelting plants in the region, making it more economical to process the bauxite at the source. It is estimated that about 1 trillion cubic feet of natural gas is needed to power a single smelting plant.Importantly, potential demand from mining companies and electricity generation means that developing a natural gas market in this region does not require the extensive time and capital commitments involved in constructing LNG facilities. ©2007 Hyperdynamics Corporation All Rights Reserved. Page 3 Hyperdynamics Corporation Company Headquarters One Sugar Creek Center Blvd. Suite #125 Sugar Land, TX 77478 (713) 353-9400 www.hyperdynamics.com Reader Advisory and Forward Looking Statements This Fact Sheet is presented as a brief company overview for the information of investors, analysts and other parties with an interest in Hyperdynamics Corp. (the Company).Company management hopes that this Fact Sheet will encourage analysts and investors to investigate more about the Company through its Securities and Exchange Commission (SEC) filings, press releases and other public materials.This Fact Sheet does not constitute an offer to sell or a solicitation of an offer to buy any securities of the Company.This Fact Sheet contains “forward-looking statements,” as contemplated by the Private Securities Litigation Reform Act of 1995, in which Hyperdynamics discusses factors it believes may affect its performance in the futureThese statements are based on the Company’s current assumptions, expectations and projections about future events, which are subject to a wide range of business risks.The Company encourages investors to review the information regarding the risks inherent to Hyperdynamics and its industry, as described in its Annual Report on Form 10-K for the year ended June 30, 2006, copies of which are available at http://www.sec.gov and at the Company’s website at www.hyperdynamics.com.This Fact Sheet does not purport to be all-inclusive or to contain all of the information that a reader may desire regarding the structure or the affairs of the Company.Although the Company believes that the assumptions reflected in these forward-looking statements are reasonable, the Company can give no assurance that these assumptions will prove to be correct or that financial or market forecasts, savings or other benefits anticipated in the forward-looking statements will be achieved.Forward-looking statements are not guarantees of future performance and actual results may differ materially from those projected.The information contained in this Fact Sheet is only current as of the publish date and the Company undertakes no obligation to update this Fact Sheet. ©2007 Hyperdynamics Corporation All Rights Reserved. Page 4
